Citation Nr: 1734871	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating for granulomatous ulceration of the left lateral surface of the internal nose, rated as noncompensable from June 1, 2007, to February 25, 2016, and rated as 20 percent disabling from February 26, 2016, forward.

2. Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in June 2015. A transcript of her hearing has been associated with the record.

This matter was remanded by the Board in October 2015. However, as will be discussed further below, the Board finds that an additional remand is needed for further development and adjudication.

As noted in the October 2015 remand, during the June 2015 hearing and in a submission subsequent to the hearing, the Veteran's representative raised the issue of entitlement to compensation for headaches as part and parcel to the disability of allergic rhinitis. Moreover, the issue of entitlement to service connection for a sleep disorder has been raised. However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted in the Introduction, this matter was remanded in October 2015. The remand directed the AOJ to schedule the Veteran for a VA examination to determine the severity of her service-connected granulomatous ulceration of the left lateral surface of the internal nose. The examiner was directed to identify manifestations of the Veteran's service-connected granulomatous ulceration of the left lateral surface of the internal nose, as opposed to the other respiratory disabilities for which she is in receipt of service connection, to the extent possible. Furthermore, the examiner was to describe the impact of the Veteran's service-connected disabilities of her occupational functioning.

Accordingly, the Veteran was afforded a VA examination in February 2016. However, upon review of the February 2016 VA examination report, the Board finds that an additional examination is necessary. The February 2016 VA examiner noted a diagnosis of septal perforation and rhinitis, and reported "other granulomatous infection" described as "septal perforation with crusting." However, the examination report does not address whether the Veteran's granulomatous rhinitis manifests in Wegener's granulomatous, lethal midline granuloma, or as other types of granulomatous infection, as rated by the schedular criteria under DC 6524. Instead, the examiner under section VI, remarks, explained that "[f]or the VA established diagnosis of ulceration of the left lateral surface of the internal nose which is granulomatous, the diagnosis is changed and it is a new and separate diagnosis. Septal perforation with crusting J34.09-this is what was present on the exam today. Atropic rhinitis from septal perforation." Therefore, upon remand, the Board requests a clarification of the Veteran's diagnoses. 

Additionally, the Board finds that the February 2016 VA examination report failed to indicate the Veteran's assertions as to her current symptomatology, and the examination report failed to identify manifestations of the Veteran's service-connected granulomatous ulceration of the left lateral surface of the internal nose, as opposed to the other respiratory disabilities for which she is in receipt of service connection, as directed by the Board in its October 2015 remand. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance). At the June 2015 Travel Board hearing, the Veteran described her manifestations, to include a constant running nose and pain. However, such was not addressed by the February 2016 VA examiner. Thus, the Board remands this matter for an VA examination report that records and takes into account the Veteran's reports of symptoms and history (even if recorded in the course of examination. See Dalton v. Peake, 21 Vet. App. 23 (2007). As the Court held in Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), a medical opinion that "fails to discuss all the evidence which appears to support appellant's position," and was accepted by the VA, contributed to inadequate reasons or bases. 

Last, the Board in its October 2015 remand directed the VA examiner to describe the impact of the Veteran's service-connected disabilities of her occupational functioning. Accordingly, such has been provided regarding the Veteran's associated service-connected acquired psychiatric disorder. However, such has not been provided in regard to her service-connected granulomatous ulceration of the left lateral surface of the internal nose, allergic rhinitis, painful facial scar, and sinusitis. Instead, the February 2016 VA examiner noted that the Veteran's disabilities do not affect her occupational functioning because she is unemployed. The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disability, not whether the Veteran's current disability affects her current employment. Therefore, the examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.

Additionally, in regard to TDIU, a request, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Veteran has attributed her inability to work to her service-connected disabilities, to include her service-connected granulomatous ulceration of the left lateral surface of the internal nose. Hence, the Veteran's claim for an increased disability rating for service-connected granulomatous ulceration of the left lateral surface of the internal nose includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16. Thus, the issue of entitlement to a TDIU is inextricably intertwined with the increased rating contained within this remand, and the Board defers ruling on this matter. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are " inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA and/ or private treatment records. Should they exist, associate such with the electronic claims file.

2. Schedule the Veteran for a VA examination to determine the nature and severity of her service-connected connected granulomatous ulceration of the left lateral surface of the internal nose. The claims folder should be forwarded to the examiner for review and a notation of such review must be included in the examination report. The examiner should be informed of the Veteran's service-connected disabilities.

After a review of the Veteran's claims folder, the examiner should address the following:

(a) Clarify the Veteran's current diagnosis(es), to include whether the Veteran currently has a diagnosis of granulomatous ulceration of the left lateral surface of the internal nose. 

The examiner is also directed to indicate whether a new and separate diagnosis is appropriate, as indicated in the February 2016 VA examination report ("[f]or the VA established diagnosis of ulceration of the left lateral surface of the internal nose which is granulomatous, the diagnosis is changed and it is a new and separate diagnosis. Septal perforation with crusting J34.09-this is what was present on the exam today. Atropic rhinitis from septal perforation"), or whether the Veteran's diagnosis is part and parcel with the Veteran's service-connected disability.

If necessary, reconcile any discrepancies with the findings of the February 2014 VA examination report.

(b) For any new and separate diagnosis, should such exist, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service or to a service-connected disability, including granulomatous ulceration of the left lateral surface of the internal nose, and / or whether it is as likely as not that such diagnosis is aggravated by a service-connected disability, to include granulomatous ulceration of the left lateral surface of the internal nose.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

(c) For all diagnoses identified, the examiner is directed to discuss the manifestations of the Veteran's diagnoses, to specifically include any such manifestations and symptomatology related to her service-connected granulomatous ulceration of the left lateral surface of the internal nose. Specifically, the examiner is to address the Veteran's asserted symptomology, as noted in her testimony before the Travel Board in June 2015. See June 2015 Travel Board hearing transcript. 

The examiner is to further state whether her service-connected granulomatous rhinitis manifests as Wegener's granulomatous, lethal midline granuloma, or as other types of granulomatous infection.

To the extent possible, the examiner should distinguish between the symptoms associated with the Veteran's service-connected granulomatous ulceration of the left lateral surface of the internal nose, as opposed to other respiratory disabilities for which she in receipt of service connection.

(d) Last, describe the impact of the Veteran's service-connected disabilities, to include her service-connected granulomatous ulceration of the left lateral surface of the internal nose, allergic rhinitis, painful facial scar, and sinusitis, on her ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience at that time.

The examiner should provide findings and a complete rationale for all opinions and conclusions reached. If the examiner determines that an opinion or conclusion cannot be made without resort to mere speculation, the clinician should explain why. In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3. Then, after undertaking any additional development deemed necessary, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, she and her representative should be furnished with a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

